Appeal and cross appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered January 27, 2004. The order, among other things, determined that certain funds held by plaintiff are wages due and payable to individual defendants with a preference in payment before any other creditors and that the commissions, expenses and administrative costs of plaintiff are chargeable against all funds received and disbursed by plaintiff, including the funds payable to individual defendants.
Now, upon reading and filing the stipulation discontinuing the appeal and cross appeal signed by the attorneys for the parties and filed August 7, 2006, and the statement relating to discontinuance of the appeal and cross appeal signed by Maurice J. Vaughn, defendant-respondent pro se, on December 13, 2006,
It is hereby ordered that said appeal and cross appeal be and the same hereby are dismissed without costs upon stipulation.
All concur, Lawton, J., not participating. Present—Green, J.P, Hurlbutt, Scudder, Gorski and Lawton, JJ.